Title: From George Washington to Major Thomas Smyth, Jr., 28 January 1778
From: Washington, George
To: Smyth, Thomas Jr.



Sir
Head Quarters Valley Forge 28th January 1778

I have yours of the 25th. As it is my most earnest wish to have the pay Rolls of the several Regiments brought to a final settlement, that they may from thence be regularly adjusted every month; I shall lay your letter before the Muster Master General, and if the mode you point out can be admitted, or any other adopted which will answer the desired end, I will direct him to give orders to one of his Deputies to have it carried into execution. I am Sir Yr most obt Servt

Go: W——n

